Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed May 1, 2020.
Claims 1-18 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 3, “receiving, with an N-tier computer software system”. There is no description as to what an “N-tier computer software system” is in the claims or in the original disclosure. Because there is no description of what is an N-tier computer software system is, the claims are indefinite because the metes and bounds of the claim are not clearly defined.
For the purposes of examination, the limitation will be interpreted only as “a computer software system” because the broadest reasonable interpretation of “N-tier” would include one (1) tier, which would be a standard computer system.
Claim 1 recites, in lines 8-9, “an N-dimensional spatial configuration or mapping that indicates stress values, a least distance value, an/or R-values for the user”. There is no description in the claims or in the specification what an R-value is or how it is to be determined. Because there is no description of what is an R-value or how one is determined, the claims are indefinite because the metes and bounds of the claim are not clearly defined.
Claims 2-6 depend from claim 1 an inherit the defects of the claim. Therefore, claims 2-6 are rejected under 112(b) for the same reasons as claim 1.
Claim 7 similarly recites the limitations in claim 1 that render claim 1 indefinite. Therefore, Claim 7 is also indefinite for the same reasons as claim 1.
Claims 8-12 depend from claim 7 an inherit the defects of the claim. Therefore, claims 8-12 are rejected under 112(b) for the same reasons as claim 7.
Claim 13 similarly recites the limitations in claim 1 that render claim 1 indefinite. Therefore, Claim 13 is also indefinite for the same reasons as claim 1.
Claims 14-18 depend from claim 13 an inherit the defects of the claim. Therefore, claims 14-18 are rejected under 112(b) for the same reasons as claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 13), and an article of manufacture (claim 7) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: receiving input information comprising paired comparisons ratings from a user; transforming the input information into a data matrix; generating using multidimensional scaling analysis based on the data matrix, an N-dimensional spatial configuration or mapping that indicates stress values, a least distance value, and/or R-values for the user; and causing display of the N-dimensional spatial configuration or mapping.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are mathematical relationships, mathematical formulas or equations, mathematical calculations. 
The claim is directed to a system to perform the process of transforming input information into a data matrix and generating an N-dimensional spatial configuration or mapping that indicates stress values, a least distance value, and/or R-values for the user using multidimensional scaling analysis based on the data matrix. This is a mathematical concept because it is organizing the input data into a matrix and using mathematical relationships (i.e., the multidimensional scaling analysis) to generate the N-dimensional spatial configuration or mapping.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The step of receiving input information from a user is an example of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the input information comprise paired comparisons ratings from a user and specifying the spatial configuration or mapping indicate stress values, a least distance value, and/or R-values are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step of causing display of the N-dimensional spatial configuration or mapping is an example of necessary data outputting because it is broadly reciting that the results of the mathematical concepts be displayed using the computer software system. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The description in the preamble stating the method is an “automated method for clinical assessments and interventions using multidimensional scaling analysis” is used to generally link the performance of the mathematical concepts to the field of clinical assessments and interventions. 
The steps reciting generically recited components of a computer system, such as “an N-tier computer software system”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer software system.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “receiving, with an N-tier computer software system…”, “transforming, with the computer software system…”, “generating, with the computer software system…”, and “causing, with the computer software system…”, and reciting the use of known statistical methods with the computer, such as “generating… using multidimensional scaling analysis…” serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (receiving input information and causing display of the N-dimensional spatial configuration or mapping), sending and receiving data over a network (where the received input information from a user is transmitted from a separate user device), electronic recordkeeping, or performing repetitive calculations (transforming the input information into a data matrix and generating an N-dimensional spatial configuration or mapping using multidimensional scaling analysis). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computing system, the processor, the memory, and the tangible, non-transitory, machine-readable medium) are all generically recited components (see specification, par. [0048]-[0050]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer analyzing a set of input information using mathematical concepts to generate a N-dimensional spatial configuration or mapping. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-6 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-6 recite the same abstract idea as claim 1.
Claims 2 and 5-6 all recite limitations that amount to performing additional abstract ideas using the data generated from the initial abstract idea. The additional abstract ideas are certain methods of organizing human activity, which include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” (MPEP 2106.04(a)). These additional limitations amount to certain methods of organizing human activity because they are using the output from the independent claim 1 to manage the behaviors of the user through attention bias modification or other types of interventions meant to manage the behaviors of the user. 
Claim 3 recites additional limitations that amount to instructions to apply the abstract idea from claim 2 using a computer because it is stating that the stimuli generated as part of managing the user behavior is generated on a smartphone associated with the user, which is described in the specification in such a way as to include generic mobile computing devices or commercially available smartphones (see specification, par. [0037], [0039]) 
Claim 4 recites additional limitations that serve to select by type or source the data to be manipulated by describing the types of data used as input information from a user, Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 8-12 depend from claim 7 and recite limitations that are the same or substantially similar to the limitations of claims 2-6, respectively. Therefore, claims 8-12 are rejected under 101 for the same reasons as claims 2-6. 
Claims 14-18 depend from claim 13 and recite limitations that are the same or substantially similar to the limitations of claims 2-6, respectively. Therefore, claims 14-18 are rejected under 101 for the same reasons as claims 2-6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treat (Teresa A. Treat, et al., “Assessing Clinically Relevant Perceptual Organization With Multidimensional Scaling Techniques” Psychological Assessment Vol. 14, No. 3, pg. 239-252 (c) 2002) in view of Aday (Aday, Jacob Scott, "EVALUATING THE USE OF SELF-RELEVANT STIMULI IN ATTENTION BIAS MODIFICATION TRAINING AS A TREATMENT FOR ANXIETY: A NEAR-INFRARED SPECTROSCOPY STUDY" (2017). All NMU Master's Theses. 145. https://commons.nmu.edu/theses/145, shown as being available for download as early as Nov. 11, 2017 using archive.org available at https://web.archive.org/web/20171111133213/http://commons.nmu.edu:80/theses/145).

Claim 1
	Regarding claim 1, Treat teaches
An automated method for determining perceptual organization of an individual using multidimensional scaling analysis, the method comprising:
Abstract, “Multidimensional scaling (MDS) techniques provide a promising measurement strategy for characterizing individual differences in cognitive processing, which many clinical theories associate with the development, maintenance, and treatment of psychopathology.”
Receiving, with an N-tier computer software system, input information comprising paired comparisons ratings from a user
Pg. 240, “Similarity ratings of all possible pairs of stimuli are the typical input to MDS algorithms.”
Pg. 241, “In our own studies of eating disorders, for example, we first created a stimulus set of 24 photographs of undergraduate women who varied in body size and facial affect. We then asked participants to rate the similarity of all possible stimulus pairs (276 pairs; n * (n-1)/2) on a 10-point scale ranging from 1 (very different) to 10 (very similar).” 
Transforming, with the computer software system, the input information into a data matrix
Pg. 240-41, “Other possible inputs are dissimilarity ratings and matrices containing the frequency of same–different judgments or identification confusions (i.e., the frequencies with which each stimulus is misidentified, or “confused,” with every other stimulus).”
This shows that some input information regarding the similarities and differences from the users were used to generate the matrices containing frequency of same-different judgments.
Generating, with the computer software system, using multidimensional scaling analysis based on the data matrix, an N-dimensional spatial configuration or mapping that indicates stress values, a least distance value, and/or R-values for the user
Pg. 241, “Finally, we used MDS to obtain a spatial representation of participants’ perceptual organizations. Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases. Thus, two stimuli judged to be very similar were scaled closer together than two stimuli judged to be very dissimilar.” 
See also pg. 242, which discusses using Euclidean distances to quantify the similarity or dissimilarity between two stimuli. 
Causing, with the computer software system, display of the N-dimensional spatial configuration or mapping
Pg. 241, “Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases.”
However, Treat does not explicitly teach
The determining perceptual organization of an individual being used for clinical assessments and interventions
Aday teaches
The use of the perceptions of an individual being used for clinical assessments and interventions
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
This shows that the Aday Reference has contemplated the use of stimuli that are tailored to the specific perceptions of the individual undergoing ABM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat the ability to use the perceptions of an individual for clinical assessments and interventions, as taught by Aday, because “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects.” (Aday, pg. 23).

Claim 2
	Regarding claim 2, the combination of Treat and Aday teaches all the limitations of claim 1. However, Treat does not further teach
Causing, with the computer software system, generation of stimuli for use in individualized attention bias modification training interventions for the user, the generation of stimuli being part of an idiographic assessment program
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
This shows that the Aday Reference has contemplated the use of stimuli that are tailored to the specific perceptions of the individual undergoing ABM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to cause generation of stimuli for use in individualized attention bias modification training interventions for the user, the generation of the stimuli being part of an idiographic assessment, as taught by Aday, because “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects.” (Aday, pg. 23).

Claim 7
	Claim 7 is a computer program product claim that recites a tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations that are the same or similar to the steps of the method of claim 1. Treat further teaches the following limitations not directly addressed by the rejection of claim 1:
A tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations
The computations and graphs performed and produced by Treat show that the method was performed using a computer implementing some form of instructions to effectuate the operations.
Please refer to the rejection of claim 1 for additional limitations. 

Claim 8
Claim 8 is a computer program product claim that is dependent from claim 7 and recites limitations that are the same or substantially similar to the limitations of claim 2. Please refer to the rejections of claims 7 and 2.


Claim 13
	Claim 13 is an apparatus claim that recites a system configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. *** further teaches the following limitations not directly addressed by the rejection of claim 1:
A system comprising one or more processors and memory storing instructions that when executed by the processors cause the processors to effectuate operations
The computations and graphs performed and produced by Treat show that the method was performed using a computer, which would require processors to process the data and memory to store the data and instructions to perform the operations.
Please refer to the rejection of claim 1 for additional limitations.

Claim 14
Claim 14 is a system claim that is dependent from claim 13 and recites limitations that are the same or substantially similar to the limitations of claim 2. Please refer to the rejections of claims 13 and 2.

Claim(s) 3-6, 9-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Treat and Aday, in further view of Merzenich (US Pat. 9,302,179).

Claim 3
	Regarding claim 3, the combination of Treat and Aday teaches all the limitations of claim 2. However, Treat does not teach
The stimuli being generated on a smartphone associated with the user
Merzenich teaches
The stimuli being generated on a smartphone associated with the user
Col. 31, ln. 41 – Col. 32, ln. 21, “FIGS. 55 and 56 illustrate screenshots 278, 282 of one embodiment of a delay discounting assessment and training module called “Now or Later.” Now or Later is one example of a game targeting reward processing and self-control, others of which include attention bias modification, mindful breathing, and a daily survey for meta-cognition and self-awareness. An important purpose of such exercises is to significantly less craving from baseline… One embodiment of an attentional bias modification program uses the Now or Later task to select stimuli to incorporate into the other attentional bias modification games, thereby personalizing the modules to specific game participants.”
These show the ability to take the preferences of a user and use them in attention bias modification.
Col. 11, ln. 11-20, “The training program 2 provides the games through a portal 8 that is designed to be played in a social network environment, at a treatment center, or during a treatment class. In one embodiment, the training program 2 is designed to be platform-independent so that it can be delivered over the Web via any Internet-connected computer. In another embodiment, the training program 2 is provided through a hand-held computer (iPhone/Android phone/iPad/Android tablet/Amazon Fire) application.”
This shows the ability to perform the training using a smartphone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to have the stimuli generated on a smartphone associated with the user, as taught by Merzenich, because allowing the system to be performed on devices such as smartphones allows “Practically any patient on any computer located anywhere in the world can work on these programs as frequently as their time and schedule permit, under the supervision of a clinician who can (hypothetically) also be located anywhere.” (Merzenich, col. 11, ln. 22-25).

Claim 4
	Regarding claim 4, the combination of Treat and Aday teaches all the limitations of claim 2. Treat further teaches
Using data from paired comparisons techniques
Pg. 241, “In our own studies of eating disorders, for example, we first created a stimulus set of 24 photographs of undergraduate women who varied in body size and facial affect. We then asked participants to rate the similarity of all possible stimulus pairs (276 pairs; n * (n-1)/2) on a 10-point scale ranging from 1 (very different) to 10 (very similar).” 
Aday teaches
Using data from elicitation tasks
Pg. i, “The participants in this study gave a list of the 10 things that caused them the most anxiety and those stimuli were incorporated into the ABM design in place of typically, experimenter-generated stimuli.”
However, Treat does not teach
The idiographic assessment program operates cross-platform using data from an elicitation task and paired comparisons techniques
Merzenich teaches
The idiographic assessment program operates cross-platform using data from an elicitation task and paired comparisons techniques
Col. 31, ln. 41-49, “FIGS. 55 and 56 illustrate screenshots 278, 282 of one embodiment of a delay discounting assessment and training module called “Now or Later.” Now or Later is one example of a game targeting reward processing and self-control, others of which include attention bias modification, mindful breathing, and a daily survey for meta-cognition and self-awareness. An important purpose of such exercises is to significantly less craving from baseline.”
Col. 31, ln. 50 – Col. 32, ln. 16 describes how the Now and Later game is used to gather information to be used in the attentional bias modification, which includes having users rate how desirable they feel a particular image is and also to identify which stimuli is more desirable between two presented stimuli.
Col. 32, ln. 17-21, “One embodiment of an attentional bias modification program uses the Now or Later task to select stimuli to incorporate into the other attentional bias modification games, thereby personalizing the modules to specific game participants.”
This is using the data from the Now and Later games in other types of games and assessments generated by the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to operate cross-platform using elicitation tasks and paired comparison techniques because it allows the system to understand and learn the severity of the patient’s issues (see Merzenich, col. 32, ln. 6-7).

Claim 5
	Regarding claim 5, the combination of Treat and Aday teaches all the limitations of claim 2. Treat further teaches
N-dimensional configurations generated and displayed automatically 
Pg. 241, “Finally, we used MDS to obtain a spatial representation of participants’ perceptual organizations. Panel A in Figure 1 presents a scaling solution, or “psychological space,” for these 24 stimuli, in which interstimulus distance decreases as perceived similarity increases. Thus, two stimuli judged to be very similar were scaled closer together than two stimuli judged to be very dissimilar.” 
However, Treat does not explicitly teach
The results of the patient’s perceptual organizations being generated and displayed automatically during cross-platform processing providing data to inform and implement clinical interventions
Merzenich teaches
The results of the patient’s perceptual organizations being generated and displayed automatically during cross-platform processing providing data to inform and implement clinical interventions
Col. 32, ln. 8-13, “After the game participant has made twenty choices, Now or Later displays a bar graph showing how much self-control the participant exhibited based on his choices during the level. Now or Later then challenges the game participant to correctly answer a question related to his performance to finish the level.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat and Aday the ability to automatically generate and display the results of the patient’s perceptual organizations during processing, as taught by Merzenich, because it allows the system to provide information about the user’s performance to the user so they understand the results of their assessment upon its completion (see Merzenich, Col. 32, ln. 8-13).

Claim 6
	Regarding claim 6, the combination of Treat, Aday, and Merzenich teaches all the limitations of claim 5. However, Treat does not teach
The clinical interventions including interventions that involve cognitive mapping, motivational interviewing, and/or attention bias modification training
Aday teaches
The clinical interventions including interventions that involve cognitive mapping, motivational interviewing, and/or attention bias modification training
Pg. 1, “One treatment that has taken aim at the attention deficits found in anxiety is aptly named attention bias modification (ABM). ABM was conceptualized after research regarding attention biases and the dot-probe task began to emerge in the late twentieth century. ABM is a computerized cognitive training regimen designed to reduce attention biases toward threat and in-turn, anxious symptoms.”
Pg. 23, “It would seem that since ABM’s anxiolytic effects stem from an attenuation of attention on stimuli that cause one anxiety in their daily lives, training individuals to direct attention away those same stimuli, rather than general threat-related stimuli, would facilitate treatment effects. As such, this study was designed to examine how ABM treatments can be tailored to unique individual needs in the hopes of refining treatment protocols as well as provide further information regarding how ABM changes brain function.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Treat, Aday, and Merzenich the ability to have the interventions include interventions that involve cognitive mapping, motivational interviewing, and/ore attention bias modification, as taught by Aday, because attention bias modification is a useful method designed for reducing attention biases towards threats, which can be used to reduce a patient’s attention bias towards anxious symptoms (see Aday, pg. 1).

Claims 9-12
Claims 9-12 are computer program product claims that are dependent from claim 7 and recite limitations that are the same or substantially similar to the limitations of claims 3-6, respectively. Please refer to the rejections of claims 7 and 3-6.

Claims 15-18
Claims 15-18 are system claims that are dependent from claim 13 and recite limitations that are the same or substantially similar to the limitations of claims 3-6, respectively. Please refer to the rejections of claims 13 and 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686